Citation Nr: 1023964	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to increased (compensable) initial rating for 
status post fractures with surgical repair of the distal 
phalanges right long and ring fingers.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk

INTRODUCTION

The Veteran had active service from May 2002 to May 2006.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for status 
post fractures with surgical repair of the distal phalanges 
right long and ring fingers and assigned a non compensable 
evaluation.  The RO in Denver, Colorado has since assumed 
jurisdiction of this case, and forwarded the appeal to the 
Board. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Veteran essentially contends that the evaluation assigned for 
his right long and ring finger disability does not accurately 
reflect the severity of those disabilities.

The Veteran injured his hand out on patrol in Iraq when the 
hatch of the amphibious assault vehicle the Veteran was in 
broke.  The Veteran's fingers then became caught between 
where the hatch seals onto the vehicle hurting the third and 
fourth fingers.

In February 2006, while still in service, the Veteran had a 
VA examination and during the examination the VA examiner 
stated the Veteran has sensitivity to cold, some stiffness in 
his third and fourth fingers, periodic loss of sensation in 
his fingertips, and his grip strength in his right hand is 
reduced.  The examiner reported the Veteran had full range of 
motion of all fingers on his right hand.  However, the Board 
is of the opinion that this examination is inadequate as it 
does clearly indicate whether the abnormal clinical reported 
on examination are residuals of the service injury.  As such, 
a further examination is necessary.  


Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

The Veteran should be afforded an 
examination of his right long and ring 
fingers to ascertain the severity and 
manifestations of his service-connected 
disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the Veteran's right fingers 
in detail.  

The examiner should discuss the presences 
or absences of loss of grip strength, 
decreased sensation or other neurological 
impairment, and any circulatory 
impairment, and if present, discuss the 
severity of such impairment.  The 
examiner is further requested to comment 
on the presence or absence of flare-ups 
of pain, weakness, excessive fatigability 
with use, incoordination, painful motion 
and pain with use, and attempt to offer 
an opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


